Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first  inventor to file provisions of the AIA .

DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 24 September 2021.

ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…wherein the at least one flag includes a c flag and a d flag to indicate whether that line is one of the trace lines and the c flag and the d flag are mutually-exclusive, the apparatus further comprising eviction circuitry to evict the plurality of cache lines from the cache circuitry in dependence on one or more standard eviction conditions, wherein the eviction circuitry is configured to inhibit evicting the trace lines in dependence on one or more correlated-address eviction conditions.”
 
[Claims 2-7, 9-11, 13-18 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.
Support for cache circuitry as recited in the claim is noted at least at FIG 2: 210, FIG 5 and PAGE 10 LINES 8-20 of the accompanying description in the Specification.
Support for prefetch circuitry as recited in the claim is noted at least at FIG 2: 270, FIG 5 and PAGE 10 LINES 8-20.]



[Support for storing a plurality of cache lines each configured to store data as recited in the claim is noted at least at FIG 2: 210, FIG 5 and PAGE 10 LINES 8-20 of the accompanying description in the Specification.
Support for causing data at the correlated addresses stored in the trace lines to be prefetcehd as recited in the claim is noted at least at FIG 2: 270, FIG 5 and PAGE 10 LINES 8-20.]

(Claim 20) “…wherein the at least one flag includes a c flag and a d flag to indicate whether that line is one of the trace lines and the c flag and the d flag are mutually-exclusive, the apparatus further comprising means for evicting the plurality of cache lines from the cache circuitry in dependence on one or more standard eviction conditions, wherein the means for evicting is configured to inhibit evicting the trace lines in dependence on one or more correlated-address eviction conditions.”

[Support for means for storing a plurality of cache lines each configured to store data as recited in the claim is noted at least at FIG 2: 210, FIG 5 and PAGE 10 LINES 8-20 of the accompanying description in the Specification.


RESPONSE TO ARGUMENTS
Applicants’ arguments filed 24 September 2021 have been carefully and fully considered and are persuasive. As noted supra the case is in condition for allowance. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aarpan Savla can be reached on 5712724140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137